Citation Nr: 1721517	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for colon polyps.  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974, August 2002 to July 2003, and October 2003 to January 2005.  The Veteran also served in the National Guard from 1987 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2007, October 2008, January 2011, and January 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A September 2007 rating decision denied service connection for a bilateral knee disorder.  An October 2008 rating decision denied service connection for sleep apnea.  The previous denial of service connection for a bilateral knee disorder and for a low back disorder were confirmed and continued.  A January 2011 rating decision denied service connection for colon polyps and hemorrhoids. 

A hearing was held in January 2012, in Waco, Texas, before the undersigned who is rendering the determination in this case.  A transcript of the hearing is associated with the file.

In an April 2012 decision the Board, in part, denied the issues of entitlement to service connection for sleep apnea, a bilateral knee disorder, a low back disorder, and hemorrhoids.   The issue of entitlement to service connection for a colon polyp disorder was remanded by the Board for further development.  

The Veteran appealed the denial of entitlement to service connection for sleep apnea, a bilateral knee disorder, a low back disorder, and hemorrhoids to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated March 2013, granted a Joint Motion for Remand (Joint Motion), vacated the Board decision, and remanded the issues to the Board.  In December 2013, the Board remanded these issues to the agency of original jurisdiction (AOJ) for additional development.  

In December 2013, the Board granted service connection for colon polyps.  A January 2014 rating decision implemented this grant and assigned a zero percent rating to the colon polyps.  The Veteran perfected an appeal of the disability rating assigned. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  38 C.F.R. § 3.159 (2016).

At the April 2010 RO hearing, the Veteran stated that he receives treatment for the claimed back and knee disabilities at the VA medical facility in Dallas, Texas.  See the RO Hearing Transcript, Pages 3, 6.  The Board notes that the December 2015 statement of the case, the December 2015 supplemental statement of the case, and the February 2016 supplemental statement of the case list VA treatment records from the North Texas healthcare system (dated from January 2010 to February 2016) and the Central Texas healthcare systems (dated from September 2008 to September 2015) as evidence considered.  However, such treatment records are not associated with the Veteran's file.  In a December 2016 statement, the Veteran's attorney argued that such VA treatment records should be associated with the claims file.  

Thus, on remand, the AOJ should obtain copies of the VA treatment records from the VA healthcare system in North Texas and Central Texas dated from 1974 to present.  The Board finds that the VA treatment records dated prior to 2010 are pertinent to the claim since the issue of whether the claimed disabilities pre-existed active duty from August 2002 to July 2003 and October 2003 to January 2005 is for consideration in this appeal.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1) (West 2014).

The AOJ should contact the Veteran and request information as to whether the Veteran has sought medical treatment thru the Tricare healthcare system while serving with the National Guard and after separation from the National Guard.  If the Veteran has Tricare health insurance, the AOJ should also obtain copies of the Veteran's Tricare treatment records dated from January 1987 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1) (West 2014).

In the January 2014 rating decision, the RO granted service connection for colon polyps and assigned a zero percent rating under Diagnostic Code 7344, benign neoplasm, which evaluates the disability under the appropriate diagnostic code depending on the predominant disability or the specific residuals after treatment.  See 38 C.F.R. § 4.114, Diagnostic Codes 7344.  The Veteran and his attorney argue that the service-connected colon polyps result in rectal bleeding and impairment of sphincter control.  The Veteran and his attorney submitted a September 2014 medical statement by Dr. Bonchak in support of their contentions.  The Board notes that the Veteran underwent VA examination of the colon polyps in June 2014.  The symptomatology described in the September 2014 medical statement by Dr. Bonchak may indicate a worsening of the disability than that reflected on examination in June 2014.  Given that the current level of disability is most important in claims for an increased rating and VA's duty to assist includes providing the Veteran an adequate examination, the Board finds that remand for an additional examination to reflect the current state of the Veteran's disability is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records for the Veteran's service-connected colon polyps and for the claimed bilateral knee and low back disabilities, sleep apnea, and hemorrhoids from the VA healthcare system in North Texas and Central Texas dated from 1974 to present.  

2.  Obtain and associate any outstanding Tricare treatment records for the Veteran's service-connected colon polyps and for the claimed bilateral knee and low back disabilities, sleep apnea, and hemorrhoids dated from January 1987 to present.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of the service-connected colon polyps.  

The examiner should report all manifestations of service-connected colon polyps and indicate whether the colon polyps resulted in residual disability to include impairment in sphincter control or other disability of the rectum, anus or colon.  If there is impairment of sphincter control due to the service-connected colon polyps, the examiner should specifically determine whether the Veteran exhibits any of the following: healed or slight impairment without leakage; constant, slight or occasional moderate leakage; occasional involuntary bowel movements necessitating wearing of pad; extensive leakage or fairly frequent involuntary bowel movements; or complete loss of sphincter control.  Attention is invited to the medical statement dated in September 2014 by Dr. Bonchak.  

A rationale for any opinion expressed should be provided.

4.  Readjudicate the Veteran's claims remaining on appeal in light of all evidence of record.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

